Case 2:20-cv-01193-CJC-MRW Document 1 Filed 02/06/20 Page 1 of 13 Page ID #:1


        Michael R. Parker (SBN 271242)
    1   E-mail: michael@mrparkerlaw.com
        M.R. Parker Law, APC
    2   6700 Fallbrook Ave, Suite 207
        West Hills, CA 91307
    3   Telephone: (818) 334-5711
        Facsimile: (818) 394-6448
    4
        Counsel for Plaintiff and the Putative Class
    5

    6

    7
                             UNITED STATES DISTRICT COURT
    8
                           CENTRAL DISTRICT OF CALIFORNIA
    9
        CHEN WANG, individually and on             CASE NO. 2:20-cv-01193
   10   behalf of all others similarly situated,
                                                   CLASS ACTION COMPLAINT
   11         Plaintiff,                           (JURY TRIAL DEMANDED)
   12         v.
   13   DEFENSE TAX GROUP INC.; and
        DOES 1 to 100,
   14
              Defendants.
   15

   16
              Plaintiff Chen Wang, individually and on behalf of all others similarly
   17
        situated, complains and alleges as follows based on personal knowledge as to
   18
        herself, on the investigation of her counsel, and on information and belief as to all
   19
        other matters. Plaintiff believes that substantial evidentiary support will exist for
   20
        the allegations set forth in this complaint, after a reasonable opportunity for
   21
        discovery.
   22
                                      NATURE OF ACTION
   23
              1.     Plaintiff brings this action for legal and equitable remedies resulting
   24
        from the illegal actions of Defense Tax Group Inc. in transmitting unsolicited,
   25
        autodialed SMS or MMS text messages, en masse, to Plaintiff’s cellular device and
   26
        the cellular devices of numerous other individuals across the country, in violation
   27
        of the Telephone Consumer Protection Act, 47 U.S.C. § 227 (the “TCPA”).
   28
                                             -1-
                                  CLASS ACTION COMPLAINT
Case 2:20-cv-01193-CJC-MRW Document 1 Filed 02/06/20 Page 2 of 13 Page ID #:2



    1                             JURISDICTION AND VENUE
    2          2.     The Court has subject-matter jurisdiction over this action pursuant to
    3   28 U.S.C. § 1331 and 47 U.S.C. § 227.
    4          3.     Personal jurisdiction and venue are proper in this district because
    5   Plaintiff resides in this district and Plaintiff’s claims arose in substantial part in this
    6   district. Defendant directed the text messages received by Plaintiff into this district
    7   by transmitting the messages to a telephone number that is assigned an area code
    8   (818) corresponding to a location in this district. Plaintiff received Defendants’
    9   unsolicited text messages on her cellular device while present in this district.
   10                                          PARTIES
   11          4.     Plaintiff is an individual and a “person” as defined by 47 U.S.C.
   12   § 153(39). Plaintiff is, and at all times mentioned herein was, a citizen and resident
   13   of Los Angeles, California.
   14          5.     Defendant Defense Tax Group Inc. is a “person” as defined by 47
   15   U.S.C. § 153(39).      Defendant maintains, and at all times mentioned herein
   16   maintained, its corporate headquarters in Los Angeles, California.
   17          6.     Defendant DOES 1 to 100 are alter egos, affiliates, related companies,
   18   and/or agents of Defense Tax Group Inc., and/or parties otherwise responsible for
   19   the actions and omissions alleged herein. At this time, Plaintiff does not know the
   20   true names and forms of Does 1 to 100 and therefore sues these defendants by
   21   fictitious names. Plaintiff alleges that these Doe defendants are responsible in some
   22   manner for the acts and omissions alleged herein and that Plaintiff’s damages were
   23   caused by these Doe defendants. Once the true identities and forms of these Doe
   24   defendants are ascertained, Plaintiff will amend her Complaint accordingly.
   25          7.     Each of the Defendants named herein are and, at all material times,
   26   were the agents, subagents, servants, employees, representatives, and/or alter-egos
   27

   28
                                                   -2-
                                   CLASS ACTION COMPLAINT
Case 2:20-cv-01193-CJC-MRW Document 1 Filed 02/06/20 Page 3 of 13 Page ID #:3



    1   of each other, and purported to act within the scope of such agency, service,
    2   employment or representation in performing the acts and omissions averred herein.
    3         8.     Each of the Defendants named herein acted in concert with each of the
    4   other Defendants as co-conspirators, agents, representatives, employees or servants
    5   and are therefore jointly and severally liable for the claims set forth herein, unless
    6   otherwise alleged.
    7         THE TELEPHONE CONSUMER PROTECTION ACT OF 1991
    8         9.     To address consumer complaints regarding certain telemarketing
    9   practices, Congress enacted the TCPA, 47 U.S.C. § 227, in 1991. The TCPA
   10   prohibits, inter alia, the use of automated telephone equipment, or “autodialers,”
   11   to make any call, including sending a text message, to a wireless number absent an
   12   emergency or the “prior express consent” of the party called. And in the case of
   13   calls or text messages that constitute “advertisements” or “telemarketing,” as
   14   defined by applicable regulations, the TCPA requires the “prior express written
   15   consent” of the called party before initiating such calls or texts using an autodialer
   16   or prerecorded voice.
   17         10.    According to findings by the Federal Communication Commission
   18   (“FCC”), which is vested with authority to issue regulations implementing the
   19   TCPA, autodialed calls and texts are prohibited because receiving them is a greater
   20   nuisance and more invasive than live solicitation calls and they can be costly and
   21   inconvenient. The FCC also recognized that wireless customers are charged for
   22   such incoming calls and texts whether they pay in advance or after the minutes or
   23   texts are used.
   24         11.    One of the most prevalent bulk advertising methods employed by
   25   companies today involves the use of “Short Message Services” (or “SMS”), which
   26   is a system that allows for the transmission and receipt of short text messages to
   27   and from wireless telephones.        Another similar service called “Multimedia
   28
                                                 -3-
                                 CLASS ACTION COMPLAINT
Case 2:20-cv-01193-CJC-MRW Document 1 Filed 02/06/20 Page 4 of 13 Page ID #:4



    1   Messaging Services” (or “MMS”) is based upon and similar to the SMS system,
    2   but also permits the transmission of photos and videos via text message. According
    3   to a recent study, “[s]pam isn’t just for email anymore; it comes in the form of
    4   unwanted text messages of all kinds - from coupons to phishing schemes - sent
    5   directly to user’s cell phones.” 1
    6         12.    SMS and MMS text messages are directed to a wireless device
    7   through a telephone number assigned to the device. When an SMS or MMS text
    8   message is successfully transmitted, the recipient’s wireless phone alerts the
    9   recipient that a message has been received. SMS and MMS text messages are
   10   received virtually anywhere in the world.
   11         13.    Unlike more conventional advertisements, SMS and MMS message
   12   advertisements can actually cost their recipients money because wireless phone
   13   users must pay their wireless service providers either for each text message they
   14   receive or incur a usage allocation deduction to their text messaging or data plan,
   15   regardless of whether the message is authorized.
   16         14.    Moreover, the transmission of an unsolicited SMS or MMS text
   17   message to a cellular device is distracting and aggravating to the recipient and
   18   intrudes upon the recipient’s seclusion.
   19            FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS
   20         15.    Plaintiff is, and at all times mentioned herein was, the subscriber of
   21   the cellular telephone number (818) ***-9558 (the “9558 Number”). The 9558
   22   Number is, and at all times mentioned herein was, assigned to a cellular telephone
   23   service as specified in 47 U.S.C. § 227(b)(l)(A)(iii).
   24

   25

   26

   27   1
           Amanda Lenhart, Cell Phones and American Adults, Pew Research Center (Sept. 2, 2010),
   28   https://www.pewresearch.org/internet/2010/09/02/cell-phones-and-american-adults/
                                                   -4-
                                  CLASS ACTION COMPLAINT
Case 2:20-cv-01193-CJC-MRW Document 1 Filed 02/06/20 Page 5 of 13 Page ID #:5



    1          16.    For over at least the past year, continuing through the present,
    2   Defendant transmitted or caused to be transmitted, by itself or through an
    3   intermediary or intermediaries, numerous SMS or MMS text messages to the 9558
    4   Number without Plaintiff’s prior express written consent, an example of which is
    5   depicted in the screenshot below, which was extracted from Plaintiff’s cellular
    6   device:
    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21          17.    The hyperlinked URLs within Defendants’ text messages, including
   22   the URL in the above-depicted text message, were leased or owned, and were
   23   operated and maintained, by Defendant or an agent or affiliate of Defendant.
   24          18.    When visited, the URLs in Defendants’ text messages direct to a
   25   website that is owned and operated by Defendant, where Defendant advertises and
   26   markets the commercial availability of its goods and services, which Defendant
   27   sells for profit.
   28
                                               -5-
                                CLASS ACTION COMPLAINT
Case 2:20-cv-01193-CJC-MRW Document 1 Filed 02/06/20 Page 6 of 13 Page ID #:6



    1         19.       The source of the unsolicited text messages that Defendant transmitted
    2   to the 9558 Number was 665-99, which is a telephone number leased by Defendant
    3   or Defendants’ agent(s) or affiliate(s) and is used for operating Defendants’ text
    4   message marketing program.
    5         20.       Because Plaintiff is alerted by her cellular device, by auditory or visual
    6   means, whenever she receives a text message, the unsolicited text messages that
    7   Defendant transmitted to Plaintiff’s cellular device were invasive and intruded
    8   upon Plaintiff’s seclusion upon receipt. Plaintiff became distracted and aggravated
    9   as a result of receiving Defendants’ unsolicited text messages.
   10         21.       All telephone contact by Defendant or affiliates, subsidiaries, or
   11   agents of Defendant to Plaintiff’s 9558 Number and to the numbers of the members
   12   of the Class defined below occurred using an “automatic telephone dialing system”
   13   (“ATDS”) as defined by 47 U.S.C. § 227(b)(l)(A).
   14         22.       Defendant transmitted its text messages to the 9558 Number and to
   15   the numbers of the members of the Class defined below using an “automatic
   16   telephone dialing system” because its text messages were sent from a telephone
   17   number used to message consumers en masse; because Defendants’ dialing
   18   equipment includes features substantially similar to a predictive dialer, inasmuch
   19   as it is capable of making numerous calls or texts simultaneously (all without
   20   human intervention); and because the hardware and software used by Defendant to
   21   send such messages have the capacity to store, produce, and dial random or
   22   sequential numbers, or to receive and store lists of telephone numbers and to then
   23   dial such numbers, en masse, in an automated fashion and without human
   24   intervention.
   25         23.       And in fact, Defendant actually transmitted the text messages at issue
   26   in this case to Plaintiff and all other unnamed Class members in an automated
   27   fashion and without human intervention, with hardware and software that received
   28
                                                    -6-
                                    CLASS ACTION COMPLAINT
Case 2:20-cv-01193-CJC-MRW Document 1 Filed 02/06/20 Page 7 of 13 Page ID #:7



    1   and stored lists of telephone numbers to be dialed and then dialed such numbers
    2   automatically.
    3         24.    The complained of SMS and/or MMS text messages sent by
    4   Defendant to the 9558 Number and to the numbers of the members of the Class
    5   defined below constituted “advertisements” and/or “telemarketing” material within
    6   the meaning of the applicable TCPA regulations. This is because Defendant sent
    7   the messages in order to advertise and market its goods and services, for the
    8   purpose of ultimately selling such goods and services to Plaintiff and other Class
    9   members for commercial profit.
   10         25.    Whether or not Defendants’ text messages to Plaintiff and others
   11   similarly situated were sent via ATDS, the unsolicited text messages were sent
   12   pursuant to a common telemarketing scheme for which the Defendant, or any agent
   13   or intermediary acting on its behalf, did not comply with, and thus violated the
   14   telephone solicitation restrictions in 47 C.F.R. § 64.1200(f).
   15         26.    Neither Plaintiff nor any members of the proposed Class provided
   16   their “prior express written consent” to Defendant or any affiliate, subsidiary, or
   17   agent of Defendant to permit Defendant to transmit text messages to the 9558
   18   Number or to any of the Class’s telephone numbers using an “automatic telephone
   19   dialing system” within the meaning of 47 U.S.C. § 227(b)(l)(A).
   20                               CLASS ALLEGATIONS
   21         27.    “ATDS Class” Definition. Plaintiff brings this civil class action on
   22   behalf of herself individually and on behalf of all other similarly situated persons
   23   as a class action pursuant to Federal Rule of Civil Procedure 23. The “Class” which
   24   Plaintiff seeks to represent is comprised of and defined as follows:
   25         All persons within the United States to whom, between February
   26         6, 2016 and the present, one or more text message(s) promoting
              Defendants’ goods or services was sent using an automatic
   27         telephone dialing system by Defendant or an affiliate, subsidiary,
   28
                                                 -7-
                                 CLASS ACTION COMPLAINT
Case 2:20-cv-01193-CJC-MRW Document 1 Filed 02/06/20 Page 8 of 13 Page ID #:8


              or agent of Defendant, and who did not provide Defendant prior
    1
              express written consent to be sent such text message(s).
    2

    3         28.    Defendant, its employees, and agents are excluded from the Class.

    4         29.    Plaintiff reserves the right to modify the definition of the Class (or add

    5   one or more subclasses) after further discovery.

    6         30.    Plaintiff and all Class members have been impacted and harmed by

    7   the acts of Defendant or its affiliates or subsidiaries.

    8         31.    This Class Action Complaint seeks injunctive relief and monetary

    9   damages.

   10         32.    This action may properly be brought and maintained as a class action

   11   pursuant to Federal Rule of Civil Procedure 23(a) and (b). This class action

   12   satisfies the numerosity, typicality, adequacy, commonality, predominance, and

   13   superiority requirements.

   14         33.    Upon application by Plaintiff’s counsel for certification of the Class,

   15   the Court may also be requested to utilize and certify subclasses in the interests of

   16   manageability, justice, or judicial economy.

   17         34.    Numerosity. The number of persons within the Class is substantial,

   18   believed to amount to thousands of persons dispersed throughout the United States.

   19   It is, therefore, impractical to join each member of the Class as a named plaintiff.

   20   Further, the size and relatively modest value of the claims of the individual

   21   members of the Class renders joinder impractical. Accordingly, utilization of the

   22   class action mechanism is the most economically feasible means of determining

   23   and adjudicating the merits of this litigation.

   24         35.    Typicality.    Plaintiff was sent at least three text messages from

   25   Defendant without providing her “prior express written consent” to be sent such

   26   message(s) from Defendant within the meaning of the TCPA. Consequently, the

   27   claims of Plaintiff are typical of the claims of the members of the Class, and

   28
                                                  -8-
                                   CLASS ACTION COMPLAINT
Case 2:20-cv-01193-CJC-MRW Document 1 Filed 02/06/20 Page 9 of 13 Page ID #:9



    1   Plaintiff’s interests are consistent with and not antagonistic to those of the other
    2   Class members she seeks to represent. Plaintiff and all members of the Class have
    3   been impacted by, and face continuing harm arising out of, Defendants’ violations
    4   or misconduct as alleged herein.
    5         36.    Adequacy. As Class representative, Plaintiff has no interests adverse
    6   to, or which conflict with, the interests of the absent members of the Class, and is
    7   able to fairly and adequately represent and protect the interests of such a Class.
    8   Plaintiff has raised viable statutory claims of the type reasonably expected to be
    9   raised by members of the Class and will vigorously pursue those claims. If
   10   necessary, Plaintiff may seek leave to amend this Class Action Complaint to add
   11   additional Class representatives or assert additional claims.
   12         37.    Competency of Class Counsel.           Plaintiff has retained and is
   13   represented by experienced, qualified, and competent counsel committed to
   14   prosecuting this action. Plaintiff’s counsel is experienced in handling complex
   15   class action claims.
   16         38.    Commonality and Predominance. There are well-defined common
   17   questions of fact and law that exist as to all members of the Class defined above
   18   and predominate over any questions affecting only individual members of the
   19   Class. These common legal and factual questions, which do not vary from Class
   20   member to Class member and may be determined without reference to the
   21   individual circumstances of any Class member, include (but are not limited to) the
   22   following:
   23                a)    Whether Defendant or affiliates, subsidiaries, or agents of
   24                      Defendant transmitted advertising or telemarketing text
   25                      messages to Plaintiff’s and Class members’ cellular telephones;
   26                b)    Whether such text messages were sent using an “automatic
   27                      telephone dialing system”;
   28
                                                -9-
                                 CLASS ACTION COMPLAINT
Case 2:20-cv-01193-CJC-MRW Document 1 Filed 02/06/20 Page 10 of 13 Page ID #:10



     1                c)     Whether Defendant or affiliates, subsidiaries, or agents of
     2                       Defendant can meet their burden to show Defendant obtained
     3                       “prior express written consent” (as defined by 47 C.F.R.
     4                       64.1200(f)(8)) to send the text messages complained of,
     5                       assuming such an affirmative defense is raised;
     6                d)     Whether Defendant or affiliates, subsidiaries, or agents of
     7                       Defendant should be enjoined from engaging in such conduct
     8                       in the future.
     9         39.    Superiority. A class action is superior to other available methods for
    10   the fair and efficient adjudication of this controversy because individual litigation
    11   of the claims of all Class members is impracticable. Even if every member of the
    12   Class could afford to pursue individual litigation, the Court system could not.
    13   Individualized litigation would also present the potential for varying, inconsistent
    14   or contradictory judgments, and would magnify the delay and expense to all parties
    15   and to the court system by causing multiple trials of the same factual issues. By
    16   contrast, the maintenance of this action as a class action, with respect to some or
    17   all of the issues presented herein, presents few management difficulties, conserves
    18   the resources of the parties and the court system and protects the rights of each
    19   member of the Class. Plaintiff anticipates no difficulty in the management of this
    20   action as a class action. Class wide relief is essential to compel compliance with
    21   the TCPA.      The interest of Class members in individually controlling the
    22   prosecution of separate claims is small because the statutory damages in an
    23   individual action for violation of the TCPA are small. Management of these claims
    24   is likely to present significantly fewer difficulties than are presented in many class
    25   actions because the text messages at issue are all automated and the Class members,
    26   by definition, did not provide the prior express written consent required under the
    27   statute to authorize such text messages to their cellular telephones. The Class
    28
                                                 -10-
                                  CLASS ACTION COMPLAINT
Case 2:20-cv-01193-CJC-MRW Document 1 Filed 02/06/20 Page 11 of 13 Page ID #:11



     1   members can be readily located and notified of this class action through
     2   Defendants’ records and, if necessary, the records of cellular telephone providers.
     3         40.    Additionally, the prosecution of separate actions by individual Class
     4   members would create a risk of multiple adjudications with respect to them that
     5   would, as a practical matter, be dispositive of the interests of other members of the
     6   Classes who are not parties to such adjudications, thereby substantially impairing
     7   or impeding the ability of such nonparty Class members to protect their interests.
     8   The prosecution of individual actions by Class members could further establish
     9   inconsistent results and/or establish incompatible standards of conduct for
    10   Defendant.
    11         41.    Defendant or any affiliates, subsidiaries, or agents of Defendant have
    12   acted on grounds generally applicable to the Classes, thereby making final
    13   injunctive relief and corresponding declaratory relief with respect to the Class as a
    14   whole appropriate.
    15         42.    Moreover, on information and belief, Plaintiff alleges that the TCPA
    16   violations complained of herein are substantially likely to continue in the future if
    17   an injunction is not entered.
    18                          FIRST CLAIM FOR RELIEF
    19   Violations of the TCPA, 47 U.S.C. § 227(b)(3) & 47 U.S.C. § 227(b)(1)(A) (On
          Behalf of Plaintiff and the ATDS Class Members Against All Defendants)
    20         43.    Plaintiff incorporates by reference the foregoing paragraphs of this
    21   Class Action Complaint as if fully stated herein.
    22         44.    The foregoing acts and omissions constitute violations of the TCPA
    23   by Defendants, including but not limited to violations of 47 U.S.C. § 227(b)(l).
    24         45.    As a result of Defendants’ violations of the TCPA, Plaintiff and all
    25   ATDS Class members are entitled to, and do seek, injunctive relief prohibiting such
    26   conduct violating the TCPA in the future pursuant to 47 U.S.C. § 227(b)(3).
    27

    28
                                                 -11-
                                  CLASS ACTION COMPLAINT
Case 2:20-cv-01193-CJC-MRW Document 1 Filed 02/06/20 Page 12 of 13 Page ID #:12



     1         46.    As a result of Defendants’ violations of the TCPA, Plaintiff and all
     2   ATDS Class members are also entitled to, and do seek, an award of $500.00 in
     3   statutory damages for each violation of the TCPA (or $1,500.00 for any such
     4   violations committed willfully or knowingly) pursuant to 47 U.S.C. § 227(b)(3).
     5         47.    Plaintiff and ATDS Class members also seek an award of attorneys’
     6   fees and costs.
     7                               PRAYER FOR RELIEF
     8         WHEREFORE, Plaintiff Chen Wang prays for relief and judgment in favor
     9   of herself and the Class as follows:
    10         A.     Injunctive relief prohibiting such violations of the TCPA in the future;
    11         B.     Statutory damages of $500.00 (or $1,500.00 for any willful or
    12   knowing violations) for Plaintiff and each member of the ATDS Class for each of
    13   Defendants’ violations of 47 U.S.C. § 227(b)(l)(A) pursuant to 47 U.S.C. §
    14   227(b)(3);
    15         C.     An award of attorneys’ fees and costs to counsel for Plaintiff and the
    16   Class; and
    17         D.     An Order certifying this action to be a proper class action pursuant to
    18   Federal Rule of Civil Procedure 23, establishing an appropriate Class and any
    19   Subclasses the Court deems appropriate, finding that Plaintiff is a proper
    20   representative of the Class, and appointing the law firm representing Plaintiff as
    21   counsel for the Class.
    22   ///
    23   ///
    24   ///
    25   ///
    26   ///
    27   ///
    28
                                                 -12-
                                  CLASS ACTION COMPLAINT
Case 2:20-cv-01193-CJC-MRW Document 1 Filed 02/06/20 Page 13 of 13 Page ID #:13



     1                            DEMAND FOR JURY TRIAL
     2         Plaintiff, on behalf of herself and the Class, hereby demands a trial by jury
     3   pursuant to Federal Rule of Civil Procedure 38(b) on all claims so triable.
     4   DATED: February 6, 2020                   Respectfully submitted.
     5

     6                                              M.R. PARKER LAW, APC
                                                    By: /s/ Michael R. Parker          ____
     7

     8                                              Counsel for Plaintiff and the Putative
                                                    Class
     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                                -13-
                                  CLASS ACTION COMPLAINT
